UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 13 2013 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 2620 Regatta Drive, Ste 102 Las Vegas, NV 89128 (Address of principal executive offices, including ZIP code) (888) 552-3750 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events The Company announced today that it has received approval from Financial Industry Regulatory Authority ("FINRA") clearing the reverse stock split previously approved by its stockholders. According to FINRA's approval, the reverse stock split will take effect on Monday, September 16, 2013("Effective Date"). On the Effective Date, the Company's trading symbol will be changed from "GYST" to "GYSTD" for approximately 20businessdays after which it will revert to GYST. Upon the effectiveness of the reverse stock split, there will be538,163sharesof our common stock issued and outstanding. All records of the Company's transfer agent will be updated to reflect the change. On the Effective Date, the transfer agent will provide instructions to stockholders relating to the issuance of book-entry evidence of ownership giving effect to the reverse stock split and to the issuance of new stock certificates. Shares held as part of the DTC System will be automatically adjusted on the same basis. SIGNATURE The Graystone Company, Inc. Dated:September 13, 2013 By: /s/ Joseph Mezey Name: Joseph Mezey Title: CFO
